Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-20-00592-CV

                                 IN RE Fabiola SANCHEZ ROJAS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 6, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 9, 2020, Relator filed a petition for writ of mandamus. After considering

the petition and the record, this court concludes Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-24518, styled Adan Ochoa-Herrera v. Fabiola Sanchez Rojas,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Rosie Alvarado presiding.